Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 depends from canceled claim 4.  Claim 5 was examined assuming its dependence from claim 1.  
Claim 20 was previously canceled in the amendment filed January 12, 2022, however, the current listing of claims lists claim 20 as pending.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over. Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686) and Cameron (US 2009/0305818).  Note the basis for the rejection set forth in the action filed February 1, 2022.  Regarding the amendment to claim 1, note Figure 3 of Youngkin showing the marker behind a golf ball. As shown, the indicia (18b, 18c) approximates the diameter of the golf ball.  It would have been obvious to one of ordinary skill in the art to provide the golf ball marker of Killen with the indicia of Youngkin in order to assist the user of the golf ball marker of Killen with aligning his putt towards the golf hole.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Kitigawa (US 2016/0008677).  Note the basis for the rejection set forth in the office action filed February 1, 2022.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Williams (US2010/0222160).  Note the basis for the rejection set forth in the office action filed February 1, 2022.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youngkin (5,437,446) in view of Desjardins (D247,686).  Note the basis for the rejections set forth in the office action filed February 1, 2022.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Youngkin (5,437,446) in view of Desjardins (D247,686) and Williams (US 2010/0222160).  Note the basis for the rejections set forth in the office action filed February 1, 2022.  
Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818) and Borden (5,645,500).  Note the basis for the rejections set forth in the office action filed February 1, 2022.  Regarding the amendments to claim 13, note Figures 2 and 4 and column 2, lines 23-31 of Killen stating that the tapered tips (14, 16) are sized to fit in the grooves of a golf club.  
Regarding claim 20, Killen teaches a thickness for his peripheral wall of approximately 1/16” thick (1.59 mm).  Note column 2, lines 37-40.  Thus, Killen does not provide a particular teaching for a thickness of not less than 2 mm as recited.  It is, however, noted that Killen does not teach any criticality for his thickness and uses the language “approximately”.  Cameron teaches that it is known in the art of ball markers to form the marker with a thickness of 0.050-0.250 inch (1.27-6.35 mm). Note paragraph [0019]. Thus, Cameron teaches that it is known in the art of golf ball markers to provide a thicker marker than that described by Killen. It would have been obvious to one of ordinary skill in the art to provide a thicker ball marker for the tool of Killen in order to provide a more substantial ball marker that will not be easily broken.  This modification is an obvious change in size lacking a showing of significance and because it appears that the size as taught by the combination would accomplish similar purposes. Note MPEP 2144.04(IV)(A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818), Borden (5,645,500) and Kitagawa (US 2016/0008677). Note the basis for the rejections set forth in the office action filed February 1, 2022.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Killen (4,908,899) in view of Youngkin (5,437,446), Desjardins (D247,686), Cameron (US 2009/0305818), Borden (5,645,500) and Williams (US 2010/0222160). Note the basis for the rejections set forth in the office action filed February 1, 2022.  
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.  Regarding the argument that the cited references do not teach a golf ball marker and alignment tool comprising a disc-shaped body having top and bottom sides and a peripheral wall, it is noted that the primary references to Killen or Youngkin both teach a disc-shaped body having top and bottom sides and a peripheral wall.  Note Figure 2 of Killen and Figure 1A of Youngkin.  
Regarding the limitation for the body to be not less than 2 mm in thickness, Cameron teaches that it is known in the art of ball markers to form the marker with a thickness of 0.050-0.250 inch (1.27-6.35 mm). Note paragraph [0019].  It would have been obvious to one of ordinary skill in the art to provide a thicker ball marker for the tool of Killen in order to provide a more substantial ball marker that will not be easily broken.  This modification is an obvious change in size lacking a showing of significance and because it appears that the size as taught by the combination would accomplish similar purposes. Note MPEP 2144.04(IV)(A).
Regarding the limitation for the body to have an aperture in the shape of a bottle opener, the reference to Desjardins teaches that it is known in the art of golf tools to provide an aperture formed as a bottle opener.  Note Figure 1 of Desjardins.  It would have been obvious to one of ordinary skill in the art to provide the golf tool of Killen with an aperture as taught by Desjardins in order to permit the tool to open bottles.  
Regarding the limitation for the alignment indicia, Youngkin reveals that it is known in the art of golf ball markers to include indicia on the top surface of the ball marker for alignment purposes.  It would have been obvious to one of ordinary skill in the art to provide the ball marker of Killen with the indicia of Youngkin in order to assist the user of the golf ball marker of Killen with aligning his putt towards the golf hole.  
Regarding the limitation for the tapered cleaning edges that fit in the grooves of a golf club face, it is noted that Killen teaches tapered tips that are sized to fit in the grooves of a golf club.  Note Figures 2 and 4 and column 2, lines 23-31 of Killen.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine can be found in the references themselves.  The reference to Youngkin provides a suggestion to combine by teaching the application of alignment indicia to a golf ball marker.  It would have been obvious to one of ordinary skill in the art to provide the golf ball marker of Killen with the indicia of Youngkin in order to assist the user of the golf ball marker of Killen with aligning his putt towards the golf hole.  The reference to Desjardins provides a suggestion to combine by teaching a bottle opener applied to the golf tool.  It would have been obvious to one of ordinary skill in the art to provide the tool of Killen with the aperture of Desjardins in order to permit the tool to perform the additional activity of opening bottles.  The reference to Cameron teaches that it is known in the art of golf ball markers to provide a thicker marker than that described by Killen.  It would have been obvious to one of ordinary skill in the art to form the ball marker of Kill with a thickness of greater than 2 mm in order to provide a more substantial ball marker that is less likely to break.  The reference to Kitigawa teaches that it is known in the art of golf to form the golf club with grooves of different depths.  It would have been obvious to one of ordinary skill in the art to form the golf tool of Killen with cleaning edges where a second cleaning edge is larger in size and extends further out than the first cleaning edge in order to accommodate and clean grooves of different sizes in a golf club.  The reference to Williams teaches that it is known in the art of golf ball markers to have alignment indicia be of different colors.  It would have been obvious to one of ordinary skill in the art to provide the first line of Youngkin a different color from the second and third lines in order to increase the visual clarity and distinctiveness on the ball marker.  The reference to Borden teaches that it is known in the art golf tools to provide the peripheral wall of the body with a tapered can opener extending outwardly from the lower portion of the peripheral wall.  It would have been obvious to one of ordinary skill in the art to provide the body of Figure 2 with a pop top tab opener as taught by Borden in order to permit the tool to be used to open a soda can.  It is also noted that Killen provides a suggestion to modify by adding additional tools in his Figures 2-4.  
It is noted that the examiner’s Official Notice taken in the previous Office Action has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B WONG/            Primary Examiner, Art Unit 3711